933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy D. HENLEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-5980.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The claimant in this Social Security case appeals the discontinuance of his disability benefits.  This appeal was previously placed in abeyance on the motion of the Secretary of Health and Human Services pending disposition of another appeal before this court in which related issues were addressed.  The decision in that appeal, Difford v. Secretary of Health and Human Services, 910 F.2d 1316 (6th Cir.1990), has now been issued.  The Secretary concedes that the claimant's case should be reconsidered under the standard announced in Difford.    Accordingly, the claimant and the Secretary jointly move to remand this case to the district court with instructions to that court to remand to the Secretary.


2
It is therefore ORDERED that this case is remanded to the district court.  The district court is instructed to remand the case to the Secretary for reconsideration.